Exhibit 10.97
 
 
 
Amendment 3 to Business Partner Agreement MA-13-000677


This Amendment #3 ("Amendment 3") is dated as of September 19, 2017, by and
between Lenovo PC HK. Limited ("Buyer"), LifeMed ID, Inc. ("Partner" or
"LifeMed") and LifeMed's parent company, OrangeHook, Inc. ("OrangeHook")
(collectively, the "Parties") and constitutes an amendment to the Business
Partner Agreement between the Parties dated March 10, 2016 (the "Agreement").


WHEREAS, the Parties have entered into the Agreement under which Partner will
provide certain Software and Services described therein;


WHEREAS, the Agreement calls for the Parties to independently and
collaboratively sell the Bundled Systems, Software and Services to End Users;


WHEREAS, sale of the Bundled Systems, Software and Services as a solution
targeted at healthcare industry is relatively new target segment for Buyer


WHEREAS, Partner therefore wishes to incent the purchase commitment and sales of
the Bundled Systems, Software and Services by Buyer by agreeing to offer
temporarily a Revenue Share arrangement that is more favorable to Buyer;


WHEREAS Buyer wishes to also assist Partner by Buyer agreeing to advanced
purchase of Software Licenses and


WHEREAS, the Parties agree to amend the Agreement in the manner set forth below.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
conditions and covenants set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:


1. Exhibit B, Section 2 - Revenue Share. The Sales Scenario table in Exhibit B,
Section 2 Revenue Share (as amended by section 6 of Amendment 2 to the
Agreement) is hereby temporarily amended as follows:


a. Temporary Revenue Share. Effective with the date hereof, the Parties agree
that a temporary Revenue Share ("Temporary Revenue Share") for the first $[***]
in the total contract value of LifeMed ID, Inc. Software and Services ("LMID
Software and Services") made by Buyer and/or Partner and/or third parties
("Qualifying Sales") will result in Buyer receiving [***]% of Revenue and
Partner receiving [***]% of Revenue from Qualifying Sales, subject to automatic
termination pursuant to Section 1.b. below.  The [***]% to Buyer and [***]% to
Partner Revenue share split will also apply to sales in [***], subject to
automatic termination pursuant to Section 1.b. below.


b. Termination of Temporary Revenue Share. In the event that Qualifying Sales of
$[***] in LMID Software and Services are made prior to the termination or
expiration of the Agreement, the Temporary Revenue Share shall terminate
automatically, and the Revenue Share between the parties for all Sales Scenarios
shall automatically become [***]% for Partner and [***]% for Buyer; provided,
further, that in such event, the terms specified in the Sales Scenario table in
Exhibit B, Section 2 – Revenue Share (as amended by Section 6 of Amendment 2 to
the Agreement) shall be hereby amended accordingly automatically.
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 1 -

--------------------------------------------------------------------------------

 
 
 


2. Quarterly Sales. The Parties further agree that effective with the calendar
quarter beginning on October 1, 2017, if the amount of Qualifying Sales of LMID
Software and Services under this Agreement does not reach the Minimum
Pre-purchase Commitment in any given calendar quarter following the effective
date of this Amendment 3, Buyer's $[***] ("Roll-Out Payment") in Exhibit A,
Section 4. (Lenovo or its subcontractors will perform the following roles and
responsibilities), Subsection H.iv.c., (as amended by Section 5 of Amendment 2)
of the Agreement shall reduce by an amount equivalent to Buyer's sales
shortfall. In each of the first two full calendar quarters beginning October 1,
2017 and January 1, 2018, the maximum allowable decrement shall be $[***]. 
Thereafter, the maximum allowable decrement amount in the following four
calendar quarters (beginning April 1, 2018, July 1, 2018, October 1, 2018 and
January 1, 2019) shall be $[***].


For purposes of clarity, no decrements shall be made for a calendar quarter
beginning October 1, 2017 and January 1, 2018 for which Buyer's Temporary
Revenue Share in the given quarter meets or exceeds $250,000, and no decrements
shall be made for a calendar quarter beginning July 1, 2018, October 1, 2018,
January 1, 2019 and April 1, 2019 for which Buyer's Temporary Revenue Share in
the given quarter meets or exceeds $500,000. In no event, shall the Roll-Out
Payment reduce to less than $0.


3. Minimum Pre-purchase Commitment. Buyer agrees to a minimum pre-purchase
commitment to Partner equal to $[***] ("Minimum Pre-purchase Commitment") in
payments. The Minimum Pre-purchase Commitment will be invoiced near the
beginning of each quarterly period such that payment will be received by the
schedule below:


Commitment Period
Invoice Date
Payment Due Date*
Minimum Pre-purchase Commitment Amount
1
11/01/2017
12/31/2017
$[***]
2
02/01/2018
04/01/2018
$[***]
3
05/01/2018
06/30/2018
$[***]
4
08/01/2018
09/30/2018
$[***]
5
11/01/2018
12/31/2018
$[***]
6
02/01/2019
04/01/2019
$[***]



Qualifying Sales from the prior Commitment Period will be netted against the
current Commitment Period invoice. If the cumulative payments made by Buyer or
Lenovo Financial Services under Minimum Pre-purchase Commitment or Temporary
Revenue Share meet or exceed the cumulative Minimum Pre-purchase Commitment
payments for any Commitment Period, no payment is required.


Partner will receive the Temporary Revenue Share amounts from Buyer or Lenovo
Financial Services   pursuant to Exhibit B, Paragraph 2. Revenue Share, C.
Payment of the Business Partnership Agreement dated March 10, 2016, which
states:
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
               "Owing Party shall pay amounts owed designated account within
forty-five (45) days after the last day of each calendar month in which the
purchase occurred without the requirement of an invoice allocated Party."


Payments made under the Minimum Pre-purchase Commitment are final and
non-refundable.


If at any time prior to April 1, 2019 Buyer has made $[***] in Temporary Revenue
Share or Minimum Pre-purchase Commitment payments or any combination thereof,
Buyer will have satisfied its Minimum Pre-purchase Commitment. Buyer shall
remain obligated to make Temporary Revenue Share payments to Partner for any
future Qualifying Sales after fulfilling the Minimum Pre-purchase Commitment
amount.


*Buyer agrees that payment will be received by Partner on or before the Payment
Due Date.


4. Automatic Extension of Agreement. In the event that Qualifying Sales of at
least $[***] of LMID Software and Services are made during the remainder of the
current Term of the Agreement, the Term of the Agreement (as amended by Section
3 of Amendment 2) shall be extended automatically to September 10, 2021.


5.  Amendment of Exhibit A. Exhibit A, Section 4 as amended by Amendment 2 is
deleted and replaced in its entirety by the following:


Exhibit A Section 4, (Lenovo or its subcontractors will perform the following
roles and responsibilities), Subsection H, is hereby amended by adding the
following subsections:


iv. Licensing Fees: In consideration for OrangeHook's agreement to expand the
definition of Territory (as newly defined below in Section 5 of this Amendment
2) for the exclusive rights for bundling of LMID software (inclusive of
Point-of-sale/payment features) previously granted to Lenovo in the Agreement,
Lenovo will pay a one-time, non-refundable fee to be paid as follows:
a.
$[***] dollars no later than September 26, 2016.

b.
$[***] dollars no later than December 31, 2016.

c.
[***] Roll-out:  Upon the roll-out of Partner Software within [***], Lenovo will
pay a one-time, non-refundable fee of $[***] (unless reduced as per the terms of
this Amendment 3) to OrangeHook, such payment will be due after any customer
contract with Software revenue of $[***] or more, payable 60 days after $[***]
in Software revenue is achieved. For clarity, this only applies to the first
contract value of $[***] or more and includes one-time and cumulative customer
sales that equal or exceed $[***] in total.

d.
Further Assurance. Payment of the License Fees for expansion of the definition
of Territory is subject to successful completion of [***] in which the JV
Partner affirms Lenovo's global marketing rights under this Agreement.




v.
Additional Non-Exclusive Rights. In further consideration for the payments
outlined in the foregoing subsection iv (Licensing Fees), OrangeHook grants to
Lenovo the non-exclusive rights to use the additional Software, Services,
Product Names, Trademarks and Logos pursuant to Sections 8 and 9 of this
Amendment 2.

 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
- 3 -

--------------------------------------------------------------------------------

 

 
6. Miscellaneous.


a. Entire Agreement. This Amendment 3, together with the Agreement and
Amendments 1 and 2, constitute the entire agreement between the Parties and
supersedes all other understandings or agreements with respect to the subject
matter expressed in this Amendment 3, whether oral or written.  Except as set
forth in Amendments 1, 2 and 3, all other terms and conditions of the Agreement
shall remain in full force and effect.


b. Counterparts. This Amendment 3 may be signed in one or more counterparts,
each of which shall be deemed to be an original and all of which when taken
together shall constitute one single agreement between the Parties. Any signed
copy of this Amendment 3 made by reliable means (e.g., photocopy, facsimile)
shall be considered an original.


c. Capitalized Terms. Capitalized terms used herein but not otherwise defined
shall have the meaning ascribed thereto in the Agreement, as amended.






[Remainder of page intentionally left blank; signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.




- 4 -

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each of the Parties hereto have caused this Amendment 3 to
be signed by their duly authorized representatives.


 
Accepted and Agreed to:
 
Accepted and Agreed to:
     
Lenovo PC HK Limited
 
LifeMed ID, Inc.
            /s/  Jon
Pershke                                                           September 18,
2017   /s/  Rick
Resnick                                                 September 18, 2017
Authorized Signature                                                     Date
 
Authorized Signature                                                  Date
             Jon
Pershke                                                                                             
          Rick
Resnick                                                                                  
Printed name
 
Printed Name
              VP, PCSD
Strategy                                                                                
          
EVP                                                                                                   
Title
 
Title
               
Accepted and Agreed to:
         
OrangeHook, Inc.
                /s/  James Mandel                                              
September 18, 2017    
Authorized Signature                                                   Date
                 James
Mandel                                                                                 
   
Printed Name
                 
CEO                                                                                                 
   
Title

 
 
 
 
 
 
 
 
 
 
 
INFORMATION MARKED BY [***] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENITAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 
 


- 5 -